EXHIBIT 10.1 PURCHASE AND SALE AGREEMENT THIS PURCHASE AND SALE AGREEMENT (this "Agreement") dated as of this 2nd day of January, 2009 (the "Effective Date"), is made by and between GYRODYNE COMPANY OF AMERICA, INC., a New York corporation, its successors or assigns, having an office at 1 Flowerfield, Suite 24, St. James, NY 11780 ("Purchaser"), and FAIRFAX MEDICAL CENTER, LLC, a Virginia limited liability company, having an address of c/o Chung & Press, P.C., 6718 Whittier Avenue, Suite 200, McLean, Virginia 22101 ("Seller"). RECITALS: WHEREAS, Seller and Purchaser, intending to be bound by this Agreement, desire to set forth herein the terms, conditions and agreements under and by which Seller shall sell to Purchaser and Purchaser shall purchase from Seller the Property (hereinafter defined). NOW, THEREFORE, in consideration of the foregoing, of the covenants, promises and undertakings set forth herein, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, Seller and
